DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 5/7/2021 has been entered and fully considered. Claims 1, 2 and 4-21 are pending. Claim 3 is cancelled. Claims 17-20 are withdrawn. Claim 21 is new. 


Response to Arguments
Applicant's arguments filed REMARKS have been fully considered but they are not persuasive.
Applicant argues a person having ordinary skill in the art would have had no reason with rational underpinning to modify the melt infiltration process described by shim with a plasticizer described in Matusmoto, as Matsumoto does not describe the use of a plasticizer in a manner that is suitable for use with the melt infiltration process described by Shim. Matsumoto describes “slurry and prepreg tape compositions” and describes the use of a plasticizer so that the tape are sufficiently pliable for use in a lay-up process used to produce composite materials. The “subsequent processing” involves handing of the tape such that they may be removed from a drum, laid up with other tapes and then debulked. In contrast, Shim involves machining of outer major surfaces in which the machining involves any type of mechanical machining. In other 
Examiner respectfully disagrees. Matsumoto describes the tape as a fibrous preformed impregnated with the slurry (Paragraph [0010]) which are then sufficiently pliable for use in lay-up processes (Paragraph [0012]). 
Shim discloses the infiltration of a preform with the slurry in a mold. Once infiltrated, the material is released from the mold (Paragraph [0026]). 
Such removal from a mold necessarily includes handling of the infiltrated CMC. Moreover, Shim is infiltrating a preform with a slurry in a similar manner to Matsumoto. Thus, Examiner believes that the benefits of providing a plasticizer to the slurry of Shim as taught by Matsumoto would be applicable to both the infiltration and subsequent removal from a mold in that removal would be less likely to result in tearing with a more pliable infiltrated CMC. 
Applicant argues that a person having ordinary skill in the art would have no reason to modify the infiltration process described in Shim with a plasticizer that comprises 0.1 wt% to 12 wt% of the plasticizer, as now recited by claim 1. 
While Matsumoto describes that the slurry includes 5 to 10 wt% plasticizer, Matsumoto further describes that the plasticizer amount is included in the slurry to compensate for a low solvent content of less than 10 wt%. 
These arguments are directed towards the newly added limitations. The amendments will be addressed in this Official Correspondence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIM et al. (US 2017/0313629) in view of MATSUMOTO (US 2013/0157037).
With respect to claims 1 and 2, SHIM et al. discloses a method (Abstract; Title) comprising applying a first slurry to a CMC substrate to infiltrate the CMC substrate (Paragraph [0015]) to at least partially fill inner spaces of the CMC substrate (Paragraph [0020], [0026]) to form an infiltrated ceramic matrix composite. The first slurry comprises first ceramic solid particles, 14, (Paragraph [0020]) and may include a mixture of coarse and fine ceramic particles. The coarse particles having an average particles size of about 10 microns while the fine particles have an average size of about 0.5 to 5 microns (Paragraph [0021]). The first slurry further including optional additives  such as matrix precursors, reactive elements, binders, dispersants and the like(Paragraph [0022]) as well as a carrier (Paragraph [0023]). The first slurry is infiltrated into the CMC substrate (Paragraphs [0024] and [0025]) and then dried to leave behind the solid particles (Paragraph [0025]). 
The infiltration of the CMC with the first slurry forms the “infiltrated ceramic matrix composite” of claim 1. The first slurry and the infiltration of the CMC meets the limitations directed towards the first slurry of claim 2
SHIM et al. further discloses an outer surface layer applied to the infiltrated CMC substrate (Paragraph [0027]). A second slurry is deposited on the infiltrated CMC in the same manner as the first slurry (Paragraph [0030]). The second slurry includes the same ceramic solid particles as the first slurry (Paragraphs [0032] and [0033]) (i.e., fine ceramic solid particles with an average size of 0.5 to 5 microns) and therefore includes fine and coarse solid ceramic particles as well as a carrier material (Paragraph [0029]) and binders, and surfactants (Paragraph [0037]). 
The second slurry represents the claimed slurry of claim 1. 
SHIM et al. discloses that the binders can include (polyethylene glycol, acrylate co-polymers, PVB or the like (Paragraph [0022]) and infiltrating with molten infiltrant is performed after machining the article (Paragraphs [0028], [0063] and [0064]). 
SHIM et al. does not explicitly disclose that the slurries comprise a plasticizer. MATSUMOTO discloses that a slurry comprising a binder includes a plasticizer (Paragraphs [0020] and [0021]) in an amount of 5 to 10 weight percent of the slurry composition (Paragraph [0024]) so that pliability of the substrate is promoted for subsequent processing (Paragraphs [0012], [0024] and [0025]). The plasticizer is Solutia, which is compatible with PVB (Paragraph [0024]) and is thus different than the binder.  It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide Solutia plasticizer in the slurry of SHIM et al., in an amount of 5 to 10 wt% of the slurry as taught by MATSUMOTO so as to promote pliability in the infiltrated CMC part for subsequent processing.
MATSUMOTO further discloses that the disclosed amount of plasticizers reduce the need for as much solvent. One of ordinary skill would appreciate the reduction in solvent so that less material must be removed to form a dried slurry. 
With respect to claim 5, SHIM et al. discloses that the optional components are included in the slurry at up to 20 vol% and that the optional components include the binder (Paragraph 
With respect to claim 6, SHIM et al. discloses that the solid particles are silicon carbide, silicon nitride or boron carbide (Paragraph [0032]). 
With respect to claim 7, SHIM et al. discloses that the solid particles include a plurality of coarse ceramic particles having a size larger than the fine particles size (Paragraph [0033]). 
With respect to claim 8, SHIM et al. discloses that the volumetric ratio of course to fine particle size is from 0.1:1 to 2:1 (Paragraph [0033]). Specifically, at a volumetric ratio of 0.1 coarse:1 fine, the fine particles are about 90 vol% of the solid particles. 
With respect to claim 9, SHIM et al. discloses that the coarse particles size average is between 10 and 20 microns while the fine particle size average is between 0.5 and 5 microns (Paragraph [0033]). 
With respect to claim 10, SHIM et al. discloses that the second slurry has a viscosity of 500 cp (Paragraph [0027]). 
With respect to claim 11, SHIM et al. discloses that the slurry comprises up to 70 vol% solid particles (Paragraph [0038]). 
With respect to claim 12, 
With respect to claim 13, SHIM et al. discloses that the reactive particles are between 1 and 10 vol% of the slurry (Paragraph [0036]). 
With respect to claim 14, SHIM et al. discloses mechanically smoothing the slurry after depositing the slurry and before drying said slurry (Paragraph [0027]). 
With respect to claim 15, the outer surface layer, 16, formed by the second slurry has a surface, 24, between the outer surface layer, 26, and the CMC substrate , 12 (Figure 2; Paragraph [0027]). 
With respect to claim 16, SHIM et al. discloses machining the outer surface layer prior to infiltration (Paragraph [0064]) and implicitly to a set of dimensions, such as the resulting final dimensions of the machined outer surface. The infiltrated part may also then be machined implicitly to a set of second dimensions (Paragraph [0064]; Figure 4). 

____________________________________________________________________________
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIM et al. (US 2017/0313629) in view of MATSUMOTO (US 2013/0157037) as applied to claims 1, 2 and 5-16  above, and further in view of KIRBY et al. (US 2011/0027578).
With respect to claim 4, modified SHIM et al. does not explicitly disclose that the plasticizer is polyethylene glycol. KIRBY et al. discloses that the plasticizer is polyethylene glycol (Paragraph [0045]) for controlled dispersion and thickness (Paragraph [0054]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide polyethylene glycol as the plasticizer of modified SHIM et al., as taught by KIRBY et al. so as to provide a controlled dispersion and thickness of the slurry. 


_________________________________________________________________________
Claims 1, 2, 4-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIM et al. (US 2017/0313629) in view of KIRBY et al. (US 2011/0027556).
With respect to claims 1 and 2, SHIM et al. discloses a method (Abstract; Title) comprising applying a first slurry to a CMC substrate to infiltrate the CMC substrate (Paragraph [0015]) to at least partially fill inner spaces of the CMC substrate (Paragraph [0020], [0026]) to form an infiltrated ceramic matrix composite. The first slurry comprises first ceramic solid particles, 14, (Paragraph [0020]) and may include a mixture of coarse and fine ceramic particles. The coarse particles having an average particles size of about 10 microns while the fine particles have an average size of about 0.5 to 5 microns (Paragraph [0021]). The first slurry further including optional additives  such as matrix precursors, reactive elements, binders, dispersants and the like(Paragraph [0022]) as well as a carrier (Paragraph [0023]). The first slurry is infiltrated into the CMC substrate (Paragraphs [0024] and [0025]) and then dried to leave behind the solid particles (Paragraph [0025]). 
The infiltration of the CMC with the first slurry forms the “infiltrated ceramic matrix composite” of claim 1. The first slurry and the infiltration of the CMC meets the limitations directed towards the first slurry of claim 2
SHIM et al. further discloses an outer surface layer applied to the infiltrated CMC substrate (Paragraph [0027]). A second slurry is deposited on the infiltrated CMC in the same manner as the first slurry (Paragraph [0030]). The second slurry includes the same ceramic solid particles as the first slurry (Paragraphs [0032] and [0033]) (i.e., fine ceramic solid particles with an average size of 0.5 to 5 microns) and therefore includes fine and coarse solid ceramic particles 
The second slurry represents the claimed slurry of claim 1. 
SHIM et al. discloses that the binders can include (polyethylene glycol, acrylate co-polymers, PVB or the like (Paragraph [0022]) and infiltrating with molten infiltrant is performed after machining the article (Paragraphs [0028], [0063] and [0064]). 
SHIM et al. does not explicitly disclose that the slurries comprise a plasticizer. KIRBY et al. discloses that the slurry comprises 0 to 7 wt% plasticizer (Paragraph [0033]), such as glycerin or polyethylene glycol (Paragraph [0036]) so as to control the dispersion and thickness of the slurry (Paragraph [0042]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a plasticizer in the slurry of SHIM et al. in an amount of 0 to 7 wt%, as taught by KIRBY et al. so as to control the dispersion and thickness of the slurry. 
With respect to claim 4, 
With respect to claim 5, SHIM et al. discloses that the optional components are included in the slurry at up to 20 vol% and that the optional components include the binder (Paragraph [0037]). SHIM et al. does not explicitly disclose that the binder is included in the slurry in an amount of between 0.1 and 5 wt%. KIRBY et al. discloses that the binder is contained in the slurry in an amount of 0 to 15 wt% (Paragraph [0033]) It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the binder in SHIM et al. in the slurry in an amount of 0-15 wt%, as taught by KIRBY et al. so as to control the dispersion and thickness of the slurry. 
With respect to claim 6, SHIM et al. discloses that the solid particles are silicon carbide, silicon nitride or boron carbide (Paragraph [0032]). 
With respect to claim 7, SHIM et al. discloses that the solid particles include a plurality of coarse ceramic particles having a size larger than the fine particles size (Paragraph [0033]). 
With respect to claim 8, SHIM et al. discloses that the volumetric ratio of course to fine particle size is from 0.1:1 to 2:1 (Paragraph [0033]). Specifically, at a volumetric ratio of 0.1 coarse:1 fine, the fine particles are about 90 vol% of the solid particles. 
With respect to claim 9, SHIM et al. discloses that the coarse particles size average is between 10 and 20 microns while the fine particle size average is between 0.5 and 5 microns (Paragraph [0033]). 
With respect to claim 10, SHIM et al. discloses that the second slurry has a viscosity of 500 cp (Paragraph [0027]). 
With respect to claim 11, 
With respect to claim 12, SHIM et al. discloses that the solid particles comprise a plurality of reactive particles, such as diamond (Paragraph [0036]). 
With respect to claim 13, SHIM et al. discloses that the reactive particles are between 1 and 10 vol% of the slurry (Paragraph [0036]). 
With respect to claim 14, SHIM et al. discloses mechanically smoothing the slurry after depositing the slurry and before drying said slurry (Paragraph [0027]). 
With respect to claim 15, the outer surface layer, 16, formed by the second slurry has a surface, 24, between the outer surface layer, 26, and the CMC substrate , 12 (Figure 2; Paragraph [0027]). 
With respect to claim 16, SHIM et al. discloses machining the outer surface layer prior to infiltration (Paragraph [0064]) and implicitly to a set of dimensions, such as the resulting final dimensions of the machined outer surface. The infiltrated part may also then be machined implicitly to a set of second dimensions (Paragraph [0064]; Figure 4). 
With respect to claim 21, SHIM et al. discloses that the slurry comprises between 30 and 60 vol% carrier (Paragraph [0031]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745